Citation Nr: 1618694	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  12-25 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to Agent Orange exposure.

2.  Entitlement to service connection for sleep apnea.

3.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for diabetes mellitus, type II, to include as due to Agent Orange exposure.

4.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for residuals of malaria and/or yellow fever.

5.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for narcolepsy, to include as secondary to malaria and/or yellow fever.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran had active service from February 1963 to February 1966, during the Vietnam Era.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In November 2015, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran asserts that he was repeatedly exposed to Agent Orange while stationed in Korat, Thailand as a supply specialist from November 7, 1963 to November 7, 1964.  He claims that his diabetes and prostate cancer are from herbicide exposure around the parameter of Korat Air Force Base.  The SPRs received in May 2002 appear to be incomplete.  For example, the Veteran testified that he received an Article 15 for sleeping while on duty.  (See Hearing Transcript p. 7).  These documents are not in the claims file and may be relevant to his claims.  On remand the RO/AMC, should obtain the complete SPRs.  Also, attempts should be undertaken to verify the Veteran's claimed herbicide exposure in Thailand, following the procedures outlined in VBA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Para. 10(q), including sending a request to the JSRRC for verification of herbicide exposure.

Further, it appears that additional VA treatment records may be available, specifically, records dated prior to 1998.  These should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete VA treatment records (including any archived records), to include from the Muskogee and Little Rock treatment facilities, dated from February 1966 to April 1998 and from August 2012 forward.

2.  Make arrangements to obtain a complete copy of the Veteran's service personnel records, to include any records related to disciplinary actions.

3.  Attempt to verify the Veteran's reported herbicide exposure in Thailand, following the procedures outlined in VBA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Para. 10(q), including sending a request to the JSRRC for verification of herbicide exposure.  In particular, the Veteran was stationed in Thailand from November 1963 to November 1964 and was attached to the U.S. Army 590th Quartermaster, Co. B, 9th Log. Command.  He has stated that he was stationed at Korat Air Base and although he was a supply clerk, he also had guard duty on occasion to include when he had to guard an ammo dump; that as a supply clerk he had to go out onto the tarmac to unload cargo planes, i.e., C-130s; and that as a supply clerk his duties with shipping and receiving required that he work near the perimeter of the base.  

4.  Finally, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with an SSOC and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




